UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1573



DANIEL JOHNSON WILLIS,

                                              Plaintiff - Appellant,

          versus


MCI TELECOMMUNICATIONS, INCORPORATED;     BERT
ROBERTS, CEO; MCI NETWORK SERVICES;       DOUG
KELLY, Vice President,

                                           Defendants - Appellees,

          and


GTE/SPRINT COMMUNICATIONS CORPORATION; WILLIAM
MCDONALD, CEO, President; VAN MONROE, Customer
Contact Manager; SPRINT,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Greenville. Malcolm J. Howard, Dis-
trict Judge. (CA-97-183-5-H)


Submitted:   September 8, 1998        Decided:   September 18, 1998


Before MURNAGHAN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Daniel Johnson Willis, Appellant Pro Se. Julian Hugh Wright, Jr.,
ROBINSON, BRADSHAW & HINTON, P.A., Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Daniel Johnson Willis appeals the district court’s order dis-

missing his civil action under Fed. R. Civ. P. 12(b)(6). We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Willis v. MCI Telecommunications, Inc., No. CA-97-

183-5-H (E.D.N.C. Apr. 2, 1998). We grant Willis’s motion for

“appeals court to exercise jurisdiction in Defendants/Appellees

Rule 38 motion” to the extent that Willis seeks to have this court

decide the Appellees’ Fed. R. App. P. 38 motion. We deny the Appel-

lees’ Fed. R. App. P. 38 motion for sanctions. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.



                                                          AFFIRMED




                                  2